DETAILED ACTION

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s amendment submitted April 30, 2021 is acknowledged.
Claims 1 and 7 are pending
Claims 1 and 7 are examined below.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks Applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for 

Drawings
The drawings filed on March 16, 2017 are objected to under 37 CFR 1.83(a). Applicant's drawings appear to include color or grayscale images. These color or grayscale images have rendered poorly upon conversion from PDF to TIFF. See PDF Guidelines for EFS-Web (2008).1
The above objection(s) to the drawings are held in abeyance pending prosecution on the merits. Presentation of arguments relative to an objection will be construed as a request to withdraw abeyance.

Claim Objections
The claims are objected to because of the following informalities: the claims are illegible in places, likely due to the use of grayscale PDFs (see also drawing objection). In the interest of compact prosecution, this requirement is being waived for this action; however, appropriate correction is required with Applicant's next submission.

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, Applicant's recitation "a plurality of SVU devices in encrypted data communication with an access network" would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear what structure—if any—is required of the plurality of SVU devices given the limitation that it be in communication with an access network. That is, a potential infringer would be unclear as to whether possession alone of the plurality of SVU devices would be sufficient to infringe the limitation or whether possession plus the act of communicating with the access network would be sufficient or something else entirely would be required to infringe.
Further regarding claim 1, the recitations “one or more servers in data communication with the plurality of SVU devices through the access network,” “wherein the one or more servers are in data communication with at least one database,” and “wherein the clearing house network is in data communication with a plurliaty of card mutatis mutandis, to this recitation.
Further regarding claim 1, Applicant’s recitation “wherein the at least one first database includes a plurality of first records; and wherein each first record …” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear whether this database is an element of Applicant’s invention. On one hand, the database is not explicitly claimed as an element of the system, and the database is only mentioned as “being in communication with” the claimed one or more servers. On the other hand, Applicant claims extensive details of the configuration of the database including the data thereon, and it is unclear what limitations these details would place on the explicitly claimed elements of the system. 
Further regarding claim 1, the recitation “each card issuer network including …” would have been unclear to a person having ordinary skill at the time of the invention. The same analysis applied to the recitation “wherein the at least one first database includes …” in the immediately preceding paragraph applies, mutatis mutandis, to this recitation.
Regarding claim 1, Applicant’s recitation of a “central clearing house” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear what structure is required by this recitation. One of ordinary skill would understand a “clearing house” to include software per se. See [0038] of Bhavani (US 2009/0106692 A1) and [0008] of Tucker (US 2013/0013349 A1) for evidence that a In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Therefore, the scope of claim 1 would have been unclear to a person having ordinary skill in the art at the time of the invention, because it is unclear what structure is or is not required by a “central clearing house.” 

Claim Interpretation
The Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support his interpretation of the claims. Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
Network: “(2) (A) (data transmission) A series of points interconnected by communication channels.”2

Response to Amendments and Arguments
Regarding the drawing objection, Applicant’s amendment cures the deficiency noted in the previous Office action, however, Applicant also reintroduces a deficiency noted in the Office action of June 3, 2019. Similarly, Applicant’s amendment to the claims reintroduces a deficiency noted in that June 3, 2019 action (see claim objection above).
The objection to claim 19 is obviated by Applicant’s deletion of that claim.
The rejections of the previous Office action are withdrawn in response to all of the claim language in question having been deleted by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://www.uspto.gov/sites/default/files/ebc/portal/efs/pdf-guidelines.pdf
        2 IEEE 100 The Authoritative Dictionary of IEEE Standards Terms 725 (7th ed. 2000) available at http://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&isnumber=4116786&arnumber=4116802.